DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 6/09/2021. The amendments filed on 6/09/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara et al. (U.S. Pub. No. 20150018677) hereinafter Yoshiara, in view of Okuda (U.S. Pub. No. 20140221841) hereinafter Okuda, in view of Huebler et al. (U.S. Pub. No. 20050241396) hereinafter Huebler, in further view of Tanter et al. (U.S. Pub. No. 20170276775) hereinafter Tanter. 
Regarding claim 1, primary reference Yoshiara teaches:
A method of generating an ultrasound signal of an ultrasound probe used in a contrast-enhanced ultrasound image mode (abstract, [0021]; [0023], contrast agent; [0030], contrast harmonic imaging as described in [0003] and [0004]; [0031], contrast-enhanced image), the method comprising: 
generating a pair of pulse control signals (n, n+1) and a third pulse control signal ([0021], drive signal is considered to be a pulse control signal; [0025]; [0026], drive signal (drive pulse) to the ultrasound probe 10; These drive signals thus produce the actual first, second, and third ultrasound pulses as described in [0032] with respect to the AMPM ultrasound contrast harmonic imaging function. “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data where harmonic components (non-linear components) are extracted”; [0028]; [0041]); 
generating a pair of pulses (n, n+1) having polarities opposite to each other and a third pulse having a polarity opposite to that of the pulse (n+1) based on the pair of pulse control signals (n, n+1) and the third pulse control signal ([0030], amplitude-phase modulation (AMPM) scanning method of contrast harmonic imaging; [0031], provides 
transmitting transmission signals including the pair of pulses (n, n+1) and the third pulse to the ultrasound probe ([0020], ultrasound probe 10; [0021], the ultrasound probe includes multiple piezoelectric transducer elements that generate ultrasound according to a drive signal that is supplied from a transmitter/receiver 110; [0025]; [0026], and supplies a drive signal to the ultrasound probe 10; [0027]; [0030]; [0031]; [0032], “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data where harmonic components (non-linear components) are extracted”; [0041]; [0042]); and 

Primary reference Yoshiara fails to teach:
wherein the third pulse is successively generated after generating the pair of pulses (n, n+1)

wherein the third pulse is successively generated after successively generating the pair of pulses (n, n+1) ([0017]; [0018], a third pulse signal; figure 10 depicts the 3 pulse signals, with the third pulse signal successively generated after the pair of pulses which are represented by the first “A” and the “B” segments of the pulse signal waveform; [0086]; [0097] further describes the signal with respect to figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara to incorporate the successively generated third pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
	While primary reference Yoshiara teaches that a third pulse is utilized for contrast enhancement of a imaged region, primary reference Yoshiara fails to teach specifically that the pulse in opposite polarity is considered to be a damping compensation pulse. Therefore primary reference Yoshiara fails to teach: 
generating a damping compensation pulse
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
generating a damping compensation pulse ([0035] describes the use of a damping pulse with an opposite polarity of the initial pulse which teaches to the combined invention of Yoshiara and Okuda. This opposite polarity pulse is considered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara and Okuda to incorporate the use of a damping compensation pulse as taught by Huebler because it can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency ([0032]). 
Primary reference Yoshiara further fails to teach:
The transmission signals forming a single transmission waveform of the pair of pulses (n, n +1) and the damping compensation pulse as successively connected together 
However, the analogous art of Tanter of a acoustic wave processing system for use with acoustic imaging (abstract) teaches:
The transmission signals forming a single transmission waveform of the pair of pulses (n, n +1) and the damping compensation pulse as successively connected together ([0080], “During the transmission/reception step, the processor 13 causes the transducer array 2 to successively transmit into a medium 1 a series of n incident acoustic waves E.sub.i(t), in particular ultrasound waves as described previously. The incident acoustic waves are generally pulses of less than a microsecond, typically about 1 to 10 cycles of the ultrasound wave at the center frequency. The bursts of incident waves may be separated from each other for example by about 50 to 200 microseconds”; This successive generation of acoustic waves is considered to be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the single transmission waveform as taught by Tanter because it enables an acoustic imaging method with improved resolution (with successively transmitted incident waves) without a loss of imaging speed ([0007]-[0009]). 
Regarding claim 2, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of an ultrasound system for forming the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the pulse width of the damping pulse lower than a reciprocal of a pass band of the ultrasound system as taught by Huebler because it can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency ([0032]). 
Regarding claim 3, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns (figure 10; [0097], “Further, the exemplified square wave is a drive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 4, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein the pair of pulses (n, n+l) and the damping compensation pulse are generated to have an identical voltage
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein the pair of pulses (n, n+l) and the damping compensation pulse are generated to have an identical voltage (figure 10, the voltages for the pulses as shown in figure 10 are all either +V or –V which is considered to be an “identical voltage” with opposite polarities for the n+1 pulse. This is further described in [0097]).

Regarding claim 6, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein the damping compensation pulse attenuates an undamped component generated by the pair of pulses (n, n+1) to improve a quality of the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
wherein the damping compensation pulse attenuates an undamped component generated by the pair of pulses (n, n+1) to improve a quality of the contrast-enhanced ultrasound image ([0032], “We have calculated that the method of this invention can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency and experimentation has demonstrated the occurrence of some electronic braking of the resonant transducer oscillating element”; [0035]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the use 
Regarding claim 7, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 1. Primary reference Yoshiara further teaches:
wherein damping compensation pulses included in a non-inverting and inverting output pulses for forming a contrast-enhanced ultrasound image ([0031], “three types of ultrasound whose amplitude is at a ratio of "1:2:1" at the same phase polarity may be transmitted in each scanning line and three sets of reflected-wave data may be received” which is a form of non-inverting output pulses including the third pulse which is a damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. [0032], “In AMPM, for example, three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data where harmonic components (non-linear components) are extracted“ is an inverting output pules forming a contrast-enhanced ultrasound image with AMPM scanning methods), and 
Primary reference Yoshiara fails to teach:
generating a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width

generating a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, Huebler, and Tanter invention. Furthermore, the pulse widths may be different at “However, if the pulse widths of the first pulse signal, the second pulse signal and the third pulse signal are set respectively to 16 ns, 56 ns and 104 ns, the pulse widths of the first pulse to the third pulse can be different from one another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 8, primary reference Yoshiara teaches:
An ultrasound system (abstract, [0021]; [0023], contrast agent; [0030], contrast harmonic imaging as described in [0003] and [0004]; [0031], contrast-enhanced image) comprising: 

an ultrasound probe configured to generate an ultrasound signal based on the transmission signals, to transmit the ultrasound signal to a target object, and to acquire echo signals for forming a contrast-enhanced ultrasound image of the target object from the target object ([0021], the ultrasound probe includes multiple piezoelectric transducer elements that generate ultrasound according to a drive signal that is supplied from a transmitter/receiver 110; [0022], ultrasound is transmitted from the ultrasound probe 10 to the patient P, where acoustic impedance discontinuity occurs and is received as reflected-wave signals by the multiple piezoelectric transducer elements of the ultrasound probe 10; [0025], the apparatus main unit 100 generates an ultrasound image on the basis of the reflected-wave signals that are received by the ultrasound 
Primary reference Yoshiara fails to teach:
and to successively generate the third pulse after generating the pair of pulses (n, n+1)
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
and to successively generate the third pulse after generating the pair of pulses (n, n+1) ([0017]; [0018], a third pulse signal; figure 10 depicts the 3 pulse signals, with the third pulse signal successively generated after the pair of pulses which are represented by the first “A” and the “B” segments of the pulse signal waveform; [0086]; [0097] further describes the signal with respect to figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara to incorporate the successively generated third pulse as taught by Okuda because a pulse signal can be designed easily by 
While primary reference Yoshiara teaches that a third pulse is utilized for contrast enhancement of a imaged region, primary reference Yoshiara fails to teach specifically that the pulse in opposite polarity is considered to be a damping compensation pulse. Therefore primary reference Yoshiara fails to teach: 
To generate a damping compensation pulse
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
To generate a damping compensation pulse ([0035] describes the use of a damping pulse with an opposite polarity of the initial pulse which teaches to the combined invention of Yoshiara and Okuda. This opposite polarity pulse is considered to be an electronic damping pulse and would be incorporated as the third pulse of the Yoshiara and Okuda combined invention as the third pulse also utilizes opposite polarity to the prior pulse)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara and Okuda to incorporate the use of a damping compensation pulse as taught by Huebler because it can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency ([0032]). 
Primary reference Yoshiara further fails to teach:
As part of the same waveform

As part of the same waveform ([0080], “During the transmission/reception step, the processor 13 causes the transducer array 2 to successively transmit into a medium 1 a series of n incident acoustic waves E.sub.i(t), in particular ultrasound waves as described previously. The incident acoustic waves are generally pulses of less than a microsecond, typically about 1 to 10 cycles of the ultrasound wave at the center frequency. The bursts of incident waves may be separated from each other for example by about 50 to 200 microseconds”; This successive generation of acoustic waves is considered to be a single transmission waveform; [0081], describes the linear combination of elemental waves to determine the incident waves; [0082]-[0094]; [0095], “As shown in the top detail views of FIG. 3 for waves E.sub.1(t) and E.sub.2(t), the waveforms of the elemental incident waves E0.sub.i(t) can be damped sinusoids lasting for example about 3 cycles, the plane waves assigned linear coefficient -1 (-E0.sub.i(t)) simply having an opposite waveform to E0.sub.i(t).”; This opposite waveform teaches to the pair of pulses with opposite polarities (+) and (-) with the “damped sinusoids” providing the damping compensation pulse successively generated as the elemental waveforms that form a single transmission pulse)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the single transmission waveform as taught by Tanter because it enables an acoustic imaging 
Regarding claim 9, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of the ultrasound system for forming the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of the ultrasound system for forming the contrast-enhanced ultrasound image ([0033], the reciprocal of the resonant frequency of the transducer (would be a “pass band” of the ultrasound system as the structural transducer components enable the resonant frequency) is used to determine the period of the transducer. This period of the transducer is considered to be the pulse width. When the pulse is “a time duration that is short compared to the period” then it is considered to be a value lower than the reciprocal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the pulse width of the damping pulse lower than a reciprocal of a pass band of the 
Regarding claim 10, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, Huebler, and Tanter invention. The exemplary pulse width of 16 ns for a first pulse signal that would be equivalent to the third pulse signal is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).

wherein the processing unit generates the pair of pulses (n, n+1) and the damping compensation pulse to have an identical voltage
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein the processing unit generates the pair of pulses (n, n+1) and the damping compensation pulse to have an identical voltage (figure 10, the voltages for the pulses as shown in figure 10 are all either +V or –V which is considered to be an “identical voltage” with opposite polarities for the n+1 pulse. This is further described in [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the identical voltages for the pulses as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 13, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:

However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
wherein the processing unit causes the damping compensation pulse to attenuate an undamped component generated by the pair of pulses (n, n+1) to improve a quality of the contrast-enhanced ultrasound image ([0032], “We have calculated that the method of this invention can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency and experimentation has demonstrated the occurrence of some electronic braking of the resonant transducer oscillating element”; [0035]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the use of the damping compensation pulse to provide attenuation and improve image quality as taught by Huebler because it can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency ([0032]).
Regarding claim 14, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 8. Primary reference Yoshiara further teaches:
wherein the processing unit generates damping compensation pulses to include in each of a non-inverting and inverting output pulses for forming a contrast- enhanced ultrasound image ([0031], “three types of ultrasound whose amplitude is at a ratio of 
Primary reference Yoshiara further fails to teach:
and generates a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
and generates a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, Huebler, and Tanter invention. Furthermore, the pulse 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara, in view of Okuda, in view of Huebler, in further view of Tanter as applied to claims 4 or 11 above, and further in view of Kristoffersen et al. (U.S. Pub. No. 20040254459) hereinafter Kristoffersen. 
Regarding claim 5, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 4. Primary reference Yoshiara further fails to teach:
wherein the voltage of the pulses is in a range of 1 to 5V
	However, the analogous art of Kristofferesen of an ultrasound pulse generation system for use in generating a sequence of pulses (abstract) teaches:
wherein the voltage of the pulses is in a range of 1 to 5V ([0047] and figure 7 shows the voltage of a sequence of pulses within a range of 0-2 volts which is within the claimed range).

Regarding claim 12, the combined references of Yoshiara, Okuda, Huebler, and Tanter teach all of the limitations of claim 11. Primary reference Yoshiara further fails to teach:
wherein the voltage of the pulses is in a range of 1 to 5V
However, the analogous art of Kristofferesen of an ultrasound pulse generation system for use in generating a sequence of pulses (abstract) teaches:
wherein the voltage of the pulses is in a range of 1 to 5V ([0047] and figure 7 shows the voltage of a sequence of pulses within a range of 0-2 volts which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, Huebler, and Tanter to incorporate the use of a sequence of pulses within a range of 0 to 2 volts as taught by Kristofferesen because it enables the adjustment of voltage levels and amplitudes to achieve the best approximation of the desired transmit spectrum ([0048]). 

Allowable Subject Matter
s 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 15-16, the prior art teaches to a variety of pulse waveforms that include equal widths for the bi-polar waveform. The prior art further teaches to the damping compensation pulse following the bi-polar equal width waveform. But the prior art fails to teach to the damping compensation pulse to be a narrower width than the equal width of the proceeding continuous bi-polar waveform. The closest prior art references of record include the following references which teach to such waveforms that include a third “damping” waveform that is not narrower than the bi-polar waveform pulse widths. 
Arai (U.S. Pub. No. 20160120515) teaches to an ultrasonic measurement device with a pulse signal output circuit. Relevant portions of the reference include figure 3-4; paragraph [0097]; figure 10; paragraph [0105] which show equal bi-polar pulse widths, as well as third “damping” pulse in figure 10. But the reference fails to teach to a narrower third pulse width, but rather a wider pulse width for the third pulse. 
Kaji et al. (U.S. Pub. No. 20130123632) teaches to an ultrasound diagnostic imaging device with a bi-polar pulse as well a third pulse with the same polarity as the first pulse (figure 5). But the reference fails to teach to a narrower third pulse width as further depicted in figure 7. 
Ohnuma et al. (U.S. Pub. No. 20120310091) teaches to a transmitting section for an ultrasound processing device with a bi-polar pulse of equivalent pulse widths (figure 

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claim 2, the applicant’s argument is not persuasive because the period of the pulse is related to the pulse width for the individual pulse components. The pulse period that is related to the resonant frequency would be lower than the “pass-band” for the transducer that is the frequencies of the damping of the first waveform for the corresponding period. 
Regarding claim 3, the applicant’s argument is not persuasive because exemplary pulses could be configured within the claimed range of 3.125 ns to 50 ns and in the combined invention utilize as the damping pulse width. 
Regarding claim 7, in the combined invention of Yoshiara, Okuda, Huebler, and Tanter the non-inverting and inverting pulses would be configured to the contrast enhanced image with the damping compensation pulse included. 
Responses to arguments for claims 9, 10, and 14 are similar to the claims above. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai (U.S. Pub. No. 20160120515) teaches to an ultrasonic measurement device with a pulse signal output circuit. Relevant portions of the reference include figure 3-4; paragraph [0097]; figure 10; paragraph [0105] which show equal bi-polar pulse widths, as well as third “damping” pulse in figure 10. But the reference fails to teach to a narrower third pulse width, but rather a wider pulse width for the third pulse. 
Kaji et al. (U.S. Pub. No. 20130123632) teaches to an ultrasound diagnostic imaging device with a bi-polar pulse as well a third pulse with the same polarity as the first pulse (figure 5). But the reference fails to teach to a narrower third pulse width as further depicted in figure 7. 
Ohnuma et al. (U.S. Pub. No. 20120310091) teaches to a transmitting section for an ultrasound processing device with a bi-polar pulse of equivalent pulse widths (figure 8a). The reference further teaches to an additional third pulse of a same polarity as the first pulse, but teaches to a wider pulse width rather than a narrower pulse width. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                             
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785